PER CURIAM.
Appellant was found guilty by a jury of burglary of a dwelling without a firearm and robbery, inter alia. Each of these crimes is a second degree felony punishable by up to fifteen years’ imprisonment. Fla. Stat. §§ 810.02(3), 812.13(2)(c), 775.082(3)(c). The trial court, however, erroneously entered judgment stating that appellant had been found guilty of the crimes of burglary of a dwelling while armed, and armed robbery. Based on the errors contained in the judgment, appellant was sentenced to consecutive terms of life imprisonment on each of the counts. The state concedes that the trial court erred in entering judgment and sentence because the judgment did not conform to the jury verdict. See Thornton v. Culver, 105 So.2d 489 (Fla.1958). We therefore remand this case to the trial court for correction of the judgment and sentence in accordance with the jury verdict. See Venuti v. State, 437 So.2d 238 (Fla. 5th DCA 1983); Byrd v. State, 388 So.2d 1362 (Fla. 5th DCA 1980).
DAUKSCH, FRANK D. UPCHURCH, Jr. and COBB, JJ., concur.